440 F.2d 1077
UNITED STATES of America, Plaintiff-Appellee,v.Paul Leonard SMITH, Defendant-Appellant.
No. 30465.
United States Court of Appeals, Fifth Circuit.
April 16, 1971.

Appeal from the United States for the Middle District of Florida; William A. McRae, Jr., District Judge.
Richard L. Brown, Jacksonville, Fla., for defendant-appellant.
John L. Briggs, U. S. Atty., M. D. of Florida, Joseph W. Hatchett, Harvey E. Schlesinger, Asst. U. S. Attys., Jacksonville, Fla., for plaintiff-appellee.
Before WISDOM, BELL, and AINSWORTH, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.2


Notes:


2
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F. 2d 966